Title: To Benjamin Franklin from Jane Mecom, 14 May 1775
From: Mecom, Jane
To: Franklin, Benjamin


My Ever Dear and much Honoured Brother
Warrick 14 May 1775
God be Praised for bring you Saif back to America and soporting you throw such fatuges as I know you have sufered while the minestry have been distresing Poor New England in such a Cruil maner. Your last by Poor Quensey Advises me to keep up my Cuiridg and that foul wither does not last allways in any country. But I beleve you did not then Imagin the storm would have Arisen so high as for the General to have sent out a party to creep out in the night and slauter our Dear Brethern for Endevering to defend our own Property, but God Apear’d for us and drove them back with much Grater Lose than they are willing to own. There Countenances as well as confeshon of many of them shew they were much mistaken in the people they had to Deal with, but the distress it has ocationed is Past my discription. The Horror the Town was in when the Batle Aproch’d within Hearing Expecting they would Proceed quite in to town, the Comotion the Town was in after the batle ceas’d by the Parties coming in bringing in there wounded men caus’d such an Agetation of minde I beleve none had much sleep, since which we could have no quiet, as we understood our Bretheren without were determined to Disposes the Town of the Regelors, and the Generol shuting up the town not Leting any Pass out but throw such Grate Dificulties as were allmost insoportable. But throw the Goodnes of God I am at last Got saif Hear and kindly Recved by Mr. Green and His wife (who to my grate comfort when I had got Pac’t up what I expected to have liberty to carey out intending to seek my fourtune with hundred others not knowing whither) sent me an Invitation in a leter to Mrs. Patridg of which I gladly acepted. On the day I arived at Provedence had the unspeakable Pleasure of hearing my Dear Brother was saif arived at His own home, Blessed be God for all His mercys to me an unworthy Creature. These People seemed formed for Hospetality Apear to be Pleas’d with the vast Adition to there famely which consists of old Mr. Gough and wife, there sons wife and negro boy, Mr. Thomas Leverett’s wife 2 Children and a made, my self an Grand Daughter who I could not leve. If I had it would have been her Death, and they Expect this Day 3 more of Mr. Leveretts Chill’n young Mr. Gouge, Suckey and Mrs. Pateridg and Daughter and seem as tho there harts were open to all the world. They sent for old Mrs. Downs but dont know if she designs to come as it is so Extreemly difecult to git a line to pass to Each other. Mrs. Leveritt is trying to git a house to keep house by her self. My poor litle Delicat Nabour Mrs. Royall and Famely came out with me not knowing where she should find a Place. I left them at Cambridg in a most shocking Disagreable Place but since hear she is gone to wooster. My own Daughter had been at Board at Roxbury almost a year before but she with the famely were obliged to fly into the woods and tho they Returnd again they think themselves very unsaif and she was in grate concern what cours to take when the day before I left her she Rec’d a leter from her husband that He was saif Arived at Bedford in Dartmouth not Dareing to venture in to salem from whence they sail’d. This also was a grat Ease to my mind as she might now soon Expect her husband to take the care of her.
I am still under grate concern for Cousen williams. He was out of Town at the time of the batle and was Advised to keep out and His Poor wife slaved her self almost to Death to Pack up and secure what she could and sent away her two Daughters Intending to go to Him and behold in comes he in to town the day before I came out Imagining (as I was told for I did not see him) that was the saifest Place. I can hear nothing of Him since.
You will have seen the Gener’l leter to Conettacut and be able to Judge of the truth of His Insineuations by his fidelity to us poor bostonions.
I have wrot a grat number of leters to you the winter and spring Past but cannot Prercive by your self or Cousen Jonathan that you have recved any of them. I sent won about a month ago but as you are Return’d it is no mater if you never git it. Present my love to my Cousens Beaches and the Dear Children and Exept the same from your Ever Affectionat sister
Jane Mecom

Is Jona’n come with you? If he is remember my love to Him.
Dear Brother I am tould you will be joyn’d to the Congress and that they will Remove to Conetecut. Will you Premit me to come and see you there? Mrs. Green says she will go with me.

 
Addressed: To / Doctr. Franklin / of / Philadelphia
Forwarded by / Yr. most obedt. hum Servt. / Eben Hazard / New York / May 29th. 1775
Endorsed: Sister Mecom May 14. 1775
